Citation Nr: 1220251	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The appellant served with the U.S. Army Reserves from 1974 to 1996 with numerous dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2007 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appellant testified at a hearing before the undersigned Veterans Law Judge at the Indianapolis, Indiana RO in May 2010.  A transcript of the hearing is of record.

The Board remanded these matters in October 2010 for evidentiary development.  The RO continued the denial of each claim (as reflected in the June 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary to comply with the October 2010 remand directives and to provide further evidentiary development.  

The October 2010 Board remand requested that VA obtain the appellant's specific dates of active service, ACDUTRA and INACDUTRA.  The appellant contends that her current back disorder is related to a motor vehicle accident that occurred on June 3, 1984.  The medical evidence of record indicates that the appellant was on INACDUTRA on June 3, 1984 when she was involved in a motor vehicle accident.  The record also contains evidence of a diagnosis of mild degenerative changes of the lumbar spine in 1996 with a reported history of back pain that began during physical training while on ACDUTRA in 1990.  She also indicates that her right shoulder pain was due to falling from a bunk bed in 1990 and wearing a back pack during training.  There is medical evidence that the appellant sought treatment for right arm pain in 1995.  The appellant's Reserve personnel records were associated with the record; however, they did not include the specific dates of the appellant's active service, ACDUTRA and/or INACDUTRA that are relevant to her claims.  The personnel records include a retirement point summary sheet dated in January 1993 that indicates that the appellant had numerous dates of ACDUTRA and INACDUTRA from 1974 to 1991.  There is no information on whether the appellant had active service, ACDUTRA or INACDUTRA after January 1993.  Furthermore, the Board observes that the RO only requested the appellant's Reserve personnel records to October 1990.  Accordingly, the Board finds that a remand is necessary to attempt to obtain the specific dates of active service, ACDUTRA and/or INACDUTRA from 1974 to 1996.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The Board observes that the appellant states that she received medical treatment for her shoulder and back pain from the VA in July 2011.  See January 2012 Memorandum in Support of Claim.  As the evidence indicates that there are outstanding VA treatment records that may be pertinent to the appellant's claim, the Board finds that the appellant's outstanding VA treatment records should be associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If additional evidence is associated with the record that is pertinent to the appellant's claims on appeal, another VA examination and opinion as to the etiology of a low back disability and/or right shoulder disability, that considers this additional evidence, would be useful in adjudicating this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Attempt to verify the specific beginning and ending dates of each period of the appellant's active duty, ACDUTRA and INACDUTRA with the U.S. Army Reserves from all appropriate sources, including a request of pay records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA. 

If this information is not available, obtain written confirmation of that fact.  If the RO is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the appellant that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Obtain all outstanding VA treatment records from the Indianapolis, Indiana VA Medical Center from September 2009 to the present.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the appellant with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the appellant to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  

3. Thereafter, if, and only if, additional evidence regarding the appellant's low back are associated with the record (to include specific dates of ACDUTRA or INACDUTRA and/or additional VA treatment records discussing the appellant's back) provide the appellant with another VA examination to evaluate her service connection claim for a low back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion whether any low back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to any active duty, ACDUTRA or INACDUTRA (to include the 1984 motor vehicle accident while on INACDUTRA and the lay statement regarding the onset of back pain in 1990 during ACDUTRA).  The examiner should provide an explanation for all conclusions reached.  

4. Thereafter, if, and only if, the VA treatment records reveal symptoms of a right arm disorder, then provide the appellant with another VA examination to evaluate her service connection claim for a right shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion whether any right shoulder disability found on examination, or shown in the record at any time since May 2006 (date of receipt of service connection claim), is at least as likely as not (i.e., a fifty percent or greater probability) related to any injury or disease during active duty, ACDUTRA or any injury during INACDUTRA.  The examiner should provide an explanation for all conclusions reached.  

5. Upon completion of the foregoing, and any other development deemed necessary, the appellant's claims of entitlement to service connection for a low back disability and right shoulder disability should be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



